Title: To Thomas Jefferson from John Devereux DeLacy, 3 November 1801
From: DeLacy, John Devereux
To: Jefferson, Thomas


Sir
Pennsacola Novembr. the 3d. 1801
Convinced as I am that information relative to the situation of any empire now under your particular charge will be always welcome to you, (especially if such place be remote,) let such information come from whatever person or through whatsoever channel it may; I therefore take the liberty of making the following statement of facts to you, on the perusal and confirmation of which I am convinced that some mode will be adobted to avert the mischeivous consequences of the evil. In the first place Sir persons resident in america long previous to the passing the acts of naturalization have had their Boats Stopped at fort Adams when Returning from N Orleans to the M.T. Loaden & have been obliged to pay the duties imposed on foreign Bottoms which they consider an extreme hardship.—2ndly. Persons Resident in America for very many years some of them there during the Revolutionary war have had protections denied to them by the Consuls for want of certificates of Naturalization. My opinion having been taken in some measure on one occasion, & having Returned it to me after he had shewn it to the Consul or Vice Consul, I take the liberty of inclosing it to you Sir for your perusal—Indeed Sir Mr Jones the present Consul in Orleans is by no means fit for, nor adabted to the office, The trade via Orleans is Certainly the most badly arranged of any trade or market the Americans frequent or have a right to, and it is beyond a question a place of the greatest importance to america of any she knows and is growing into importance every day insomuch as to very nearly double annually the quantity of Produce she sends to this market, and ships to foreign ports from hence, this Sir I am enabled to say with certainty having procured from the Custom house in N. Ors. the Gross amt. of the produce Brought down the River in the two last years whether sold here or shipped and also the amt. of the importations for the same time from America and elsewhere, but allmost all are either directly from America or imported in american Bottoms, And all things considered the Balance of trade to this Country is more in favr. of america than at a first or cursory veiw could be expected by the most sanguine American, Indeed Sir when every thing is taken into veiw connected with the trade of the place it must be admitted to be of the utmost importance and advantage to america and that its commercial advantages are sensibly and forcibly felt in all the atlantic ports of the U.S. but its more beneficial influence is felt in the ports of New York & Philada: & Baltimore as they afford the greater quantity of goods and adventures to the Western Country the Returns for all which are either made through this port or drawn from it. Yet notwithstanding all those advantages there is describing the many and innumerable difficulties that the American trade to and through this port labours under, and that owing to the americans themselves, for the Spaniards in their mode of doing business are liberal in the extreme and with that freindly kind and attentive to the discharging of every little of civility that may be necessary, while the Americans themselves from that desire to get rich at all hazards that predominates in the Bosom of every one of them here together with a malicious envy by which they are actuated at the seeing of any person succeeding in his enterprises or prospering in his Business added to the extreme bad Policy not to give it an harsher name by which all the Officers of the U.S. having any communication with this place or neighbourhood have overwhelmed the trade with confusion perplexity trouble and embarrassment—from which it will certainly Require the fostering aid of the executive to extricate it.
As connected with the trade of Orleans I will beg leave to say a few words to you Sir about the M.T A Country Rich and fruitful, abounding in Rich Soil good water fine timber some extremely Rich and valuable ores and very contiguous to a Market, The Planter here possesses probably more advantages and labours under more disadvantages than in any country in the World, the Port at fort Adams can answer no one purpose of Real utility and convenience except for the time present to the present collector; who being stationary surgeon at fort Adams can thereby hold both appointments, and here I must state to you Sir as a fact that the conduct of the whole of the Governmental and U.S. officers in that Territory with the exception of Judge McGuire has been execrable the military especially with some few very few exceptions insomuch that should they attempt to discharge the Guns at Ft. Adams they will surely emit nothing but scandal lies murders and assassinations, even the murder of the Brave but unfortunate Kersey a Majr in the service, and to perpetrate which deed a sword was Borrowed has to this hour gone unpunished, and the offender escaped—But I must state to you sir that I do not include the officers arrived there since the departure of Genl. W. for as I do not know them nor what their conduct has been I can not pretend to bestow praise or dispraise, but that as some of them have been at S.W. Pt. I beleive they will be liked as all the officers there were generally esteemed, nor can I omit mentioning the amiable and good Majr Pike who differing widely in Politics with his Protean general and indeed almost all the officers and who dared be honest in the worst of times has been withdrawn from there tho universally beloved & Majr. Guion Universally hated and detested put in his Room, but Guion is the privy Counsellor & confidant of the General a hopeful pair! before I dismiss this part of the subject I will give you Sir a short acct. of two attempts made to assassinate Mr David Fero formerly a Leiut. in the service but, muleted through the management of Guion, the whole of which would fully appear but for the loss of the papers in the department of War, Fero went on the Business from Natchez to Philada. and after making his arrangmts. Smarting with the injuries done him by Guion he returned and expressed his detestation of and Resentmt to Guion, the consequence of which was that a number of the officers assembled where he lodged for the purpose of and did headed by Guion immediately attack him and left him for dead, tho he acquited himself with so much intrepidity as to wound some of them desperately also tho alone. Here I can not help mentioning the conduct of the immaculate Judge Bruen who tho’ a lodger in the house and knowing the young mans life to be despaired of together with the atrocity of the attempt upon him nevertheless left town the next day for his own house without taking any steps whatsoever to ensure peace and tranquility and prevent Bloodshed—the unfortunate young man had occasion some time after his Recovery (which contrary to general expectation took place) to go to new Orleans, on Returning from thence his Road and the only one to Natchez lay by Ft. Adams. he had letters for the Noble General who was then there which he sent to him and went to the public tavern from whence without provocation he was taken by those Gallant officers and a party of soldiers devoted to their will and carried to the Guard House and there kept untill between the Hours of 12 & 1 oclock at night when by special order of the officer of the day and adjutant the Brave and honest Serjeant of the Guard Refusing otherwise as he suspected their intentions the unfortunate young man was again delivered to the Serjaent Major and a party of Soldiers who took him a little distance from the guard house and commenced the tragedy, and beat and wounded the young man untill they considered him dead and then left him for such weltring in his Blood on the ground from which situation he was releived by the humanity of the honest Sergeant before mentioned and the guard but nevertheless they were obliged as soon as they restored him a little to carry him off the public ground by order of those good officers and there leave him to his fate. these Sir are stubborn facts alive in the memory of every Body in that part of the country but the dread of a similar fate is such that few are hardy enough to speak about it. I will here add what I beleive many of the officers would be honest enough to confirm, that the noble protean Genl. wrote to the principal actor in the tragedy approving and in a measure applauding his conduct at the very same time that he wrote to Governor Sargeant and the Wise Judge Bruen, in terms the most strongly Reprehensible of their conduct add to which that the Sergeant Majr has been since restored to his Rank—
And now Sir I will beg leave to mention the Federal Bench (which it truly is) in the territory, and the Judicial arrangments there, which I do assure you Sir are in a very lame state indeed, and its present situation disgraceful to the American Goverment. P. B. Bruen a man without law knowledge and possessing strong passions, and no Resolution is by no means fit for nor adabted to the office and it is in fact a doing an injury to society the continuing a man so utterly unfit for that office particularly to fill it at a time that men of sound legal knowledge and information are wanting on the Bench to give the proper tone to the proceedings of the courts and Reduce their practice to system. for it will take a length of time to undo what will now be done, so that the united States giving a liberal Salary to a Gentleman of known Celebrity in his profession and procuring such a one to come down as cheif Justice would be productive of very happy effects, indeed there is but one man in all that Territory that is fit for an associate Judge in the Supreme Court, and that is Majr. Roger Dickson a native of Winchester and who studied the Law under his Brother but never practised, a Gentleman of Great natural talents highly improved by Reading and extremely independent in Sentiment as well as in property—and tolerably good and petulant county court Atty will generally make but a bad Judge—

The appointments of sheriffs especially in the County of Adams together with Attorney general by Governor Sargeant (who was himself an honest man perhaps too rigidly so and firm his only faults) were very unfortunate, for they are men agreeable to the general opinion totally unfit for and incapable of their respective offices, being men of bad and dishonest principles, and I confess that to be my opinion upon a perfect knowledge of them, Evans the high Sheriff is in mine and the general opinion capable of any thing however bad, as one instance witness the number of atrocious murderers that have escaped,—And there have been many other appointments equally as unhappy—
Indeed the Country but especially the town of Natchez was so completely ruled by them and the military, (Wilkinson being in the Neighbourhood at his house) that I being the only person who appearred openly a McKeanite & Republican and have suffered every thing from their intemperate party zeal and spirit that their utmost malevolence could suggest or ingenuity devise, they did not proceed to actual personal violence for they found that I possessed spirit enough to resent it, but the grossest Slanders were invented and circulated to injure me, especially by the Brave officers who occasionally travel to Orleans to spend time to amuse themselves, even when the Joyful issue of that Election to which we had all looked with such anxious solicitude was known to me and that I mentioned I was flatly contradicted by a brave son of mars one of those officers, and I beleive would with pleasure have been sacrificed by them to their fury—But Sir as I should exhaust your patience by detailing the many other greivances complained of and Justly in the Territory, I shall here close my acct. of them for the present, and beg your attention to the following for which I beg you Sir not to deem me impertinent. The above being intended but as private information for yourself sir (unless you should deem it necessary to shew it to Genl. Stephen T Mason Esqr. who knows me a little) but the subsequent you are welcome to make any use you please of—
Having travelled through the greater part of the province of Louisiana up to near the frontiers of Mexico I submit the following Remarks to you sir that I have made, first to speak of the soil S.W. of the Missouri and the salt Mountain and Plains it is rich, the Missouri divides and the S.W Branch runs a long way into New Leon—the Misso’ runs through or rather is precipitated through immense large plains of Sand strongly impregnated with Saline particles which it carries down with it with incredible velocity to the Mississippi and mingling with its waters thus discolours them. there are volcanos on the Margin of the Missouri or in its neighbourhood for though I could not ascertain precisely where yet the quantity of lava on its Banks which is generally but erroneously taken for pumice, but from which it is essentially different, it being apparent that it has undergone a calcination from some very violent effort of fire yet it has that specific lightness and porosity that characterises pumice but not that flexibility being extremely hard brittle and sandy or rather gritty, answering in every thing the description of the vesuvian lava—tho’ I explored the River for a considerable distance yet I am obliged to depend upon best information I could collect, The lava I personally examind as also set some of the water by In a tin vessel in which it deposited a gritty sedimt. strongly impregnated with Saline particles. One of the finest countries in the world probably presents itself from St. Geneveivre all the way back as far as I have been or could hear of with any certainty, but to speak of, what I have seen The ground is broken at a distance from the Mississippi Bank Westward across the Head Waters of the Rivers St. Francis which interlock with some small Branches that empty into the Missouri on the S. Side, and from thence all the way to the Sea, The Indians here near and on the Missouri are quite uncivilised some had never seen a white before, but they are all hospitable—
and with whom it would be easy to establish a trade could some mode be adobted to prevent impositions on them similar to those so shamefully practised by the American licensed traders on the unfortunate Cherokees, Creeks Chocktaws &c, &c, indeed an excursion up the Missouri well planned would more than Repay every charge attending it and leave the adventurers a very great reward for their labour—No Country in the World is better Watered and several fine Navigable Rivers intersect the way downwards the cheif of which are the St. Francis, the White River the Osark which has an inland communication with the white River, The Red River, which by means of the Black River that empties into it and which is formed by the Junction of the Tennesaw, the Ouachita and the Catahoola 20 Leagues above its confluence with the Red River. In the back parts of this Country the forts which have been such a length of time the subject of vague and uncertain conjecture with the learned and the curious are in high preservation, one in particular above the Codoque Nation on the Bayu or Rivulet Naasch which is amazingly Rough Rapid and its Banks high Sterile and Rocky and about which they have a tradition that a nation came there and lived and being strangers made that but that about two or three Generations or centuries for centuries it must be, they went away back Westward and that since they have moved farther westward between the big lands and the great water, whether they mean by that the mountains and the Pacific or the Mountains and the great River of the W. which the Iatan Indians are well acquainted with I can not say but this one principle I state as an absolute fact that from ocean to ocean there is an intercourse kept up by the Indians and an Intelligence that is incredible notwithstanding their continual wars with and predatory excursions on each others towns and territorys Yet the free and warlike tribes of St. Bernard as they are called will know what passes at the opposite sea or Bay sooner than can be imagined indeed from the Bay of St. Bernards in the Gulph of Mexico on the Vast Atlantic to the opposite coast of the great Pacific the chain of Indians is complete, and formidable, first comes in the St. Bernards Bay indians, next the Alibama Indians who, emigrated thither and sacrificed their Lands to preserve their liberty, next to them are the Codoques, next to them are the Iatans whose settlements extend up to the head waters of the Missouri, there is another nation settled in the forks of the Missouri whom I have seen none of and forget their names with some small tribes intermixed with the above all so powerful and warlike that all his catholic M. forces could make no impression on them nor has any spanish enterprise against them ever succeeded tho they have hardly any fire arms among them and are in a measure wholly unused to And unknowing of them such is the spanish policy—
And here Sir I will mention A few facts to you and solicit your opinion on them, In the first place the Western parts of the Country I am speaking about as in a measure overstocked with horses, insomuch that their extensive meadows or prairies are overstocked and the indians possess abundance of them, and where the indians take care of them they are a handsome and serviceable horse; one of the best of which can be bought from the upper Cado;s or Iatans for a good Handkercheif. those horses are difft. in their colour make and form from either the Spanish or english horses, and their whole appearrance exhibits indubitable proofs of a specific difference with those I have mentioned added to which that those indians appear to have been acquainted with Horses previous to their importation into S.A. by the Spaniards, and an easy calculation will shew that it was impossible for the Spaniards to have brot. over a sufft. number to produce the myriads within the time with which this country abounds added to which that many of those tribes to the westward have no intercourse whatsoever with the Spaniards tho they possess immense numbers as does all the Indians however far W and N.W. as I have been told and also that they bring many horses from the Westward And N.W. occasionally—I must also Remark to you Sir that the saddles that are in use among them are precisely the same as those said to be in use among the tartars that Horn before, that raised back open in the middle a wooden socket or step suspended by a peice of raw Hide serves for a stirrup and is preferred by them for Galloping or driving through the woods, all this induces me to beleive that there has been a communication heretofore with the opposite continent—
two other remarks I beg leave to subjoin, first that the women are entirely destitute of Hair except upon their Heads nor have the men, those are also characterestics of the Asiatics, and the Lama which is a native of Asia has been undubitably been at least a resident or sojourner in this, And to these I will add one General Remark that all the Indians N.W. and here from what I can learn and observation I can make worship the sun and pay considerable adoration, to every new moon—
I will also take the liberty of stating one other fact to you Sir to wit that the weapons of defence of all Savages have a wonderful resemblance—those of the Indians both in N:A. and here that I have seen being precisely the same With those known to and in use among the africans of the parts of africa that I have travelled on and visited namely, Cape Coast, Seirra Leon, Anamaboo, Cape Formosa, River Sombrero on which New Callebar is situate and which River I travelled a long way, Bonny, Bennin, Penantapo-o, Cape Lopez & Cape three points, and except the Tomohawk and the taking of the scalp on the Indian part, and the taking and selling the prisoners taken in War by the Negroes, I have observed nor can I hear of any essential difference in their modes of Waging war—In Benin many of them are christians of the Roman catholic persuasion that have been converted by Spanish missionaries as there have been some in all the portuguese territories—and I can not help saying here Sir that as far as my observation has enabled me to form an opinion on the subject that opinion is hostile to the general doctrine of the employing religious missionaries to effect the civilization or even conversion of people in a state of nature, for the missionaries but too commonly inflamed by a desire of working miracles tho this is not an age of canonization are in general actuated by a zeal and Bigotry bordering on if not all out intemperate and thus endeavour to cram down the throats of these innocent creatures a belief of the mysteries as they are pleased to term them of the Christian faith, mysteries which they can hardly explain themselves with any degree of satisfaction a proof that they do not understand them perfectly themselves—in place of those a few settled steady mechanics that would have encouragement from government to settle among, intermarry with and teach them the useful would have I am convinced a very happy effect that and the introduction of schools to the keeping of which some of the old invalids and pensioners would be well adabted—of this Place I can only say that it is going to Ruin fast and is only the skeleton of what it has been, the very elegant Barracks and other Buildings Remnants and monuments of the British industry are crumbling to Ruins, nor do I wonder at it for the keeping this place can answer no one good Political purpose but that of entailing a heavy Bill of expence on the holders, the only thing that can be said for it is that it is healthy and that says all as it has neither commercial nor political advantages—
There is a Leut. or Captn. Scott appointed to the command of the American post at Mobile who has I am told given the Spanish Government considerable dissatisfaction by his having taken up and imprisoned as he not a passport I can not vouch for the veracity of the report but this I know that Mr Scott is one of General Wilkinsons favorites and is to the full as firm as constant and as honourable as his magnanimous General, and I know that the creed for some time has been, to make the Army necessary and keep great men in their places, so that I should not wonder, (to speak in their own language) if there was a row kicked up here on the frontiers—
As I propose setting out in 3 months on an excursion to the W. and N.W. in which I mean to penetrate into the country as far as possible I will beg of you Sir to point out to me the objects that you would wish most immediately attended to and investigated, as the most gratifying to you and most beneficial to society being in want of the instructions of some gentleman of talents and reflection to guide my attention and researches to those objects most immediately conducive to public good in the choice of which objects I might most probably from my youth fail myself—
If you should be so good as to favour me with your Sentiments on that head which I take the liberty of soliciting please to direct for me to the care of Danl. Clark Esqr. or Captn. Walsh New Orleans—
And here Sir I must beg your permission to state a transaction to you that equals the story of inkle and Yarico and that calls aloud for humane and energetic interference, at the House of Joseph Andrews on the District of Appeluchia and Province of Louisiana I met a poor Mulatto or Quadroon Girl who was born free near knoxville in Tennessee, and her father and mother are also free when at the age of 15 or 16 years (she is still very young) and about 3 years ago a young man a farmer and horse Jockey living in that neighbourhood seduced her under a promise of keeping her, and prevailed on her to accompany him on a Journey he was about taking to Natchez and to return with him which the poor fond Creature agreed to, and they arrived in Natchez where the monster sold her and the matter from the poor creatures making the story known made a stir tho there was none to be found disinterested or Philantrophic enough to take the part of a poor creature of colour, however the noise it made induced the purchaser to send her off to appaluchia and there sell her where the poor creature now is a slave without the means of Redress and to mend the matter the all wise and virtuous Atty General of the Mississippi Territory is said to be securely for the validity of the title to her and the right of the vendor to sell her some doubts being expressed by the purchaser I arrived (soon after she had been sent away) at Natchez determined to interfere but she was gone nor could I learn where they had Sent her to untill I by chance met with her in my travels almost in despair nor has she the means of extricating herself unless the Government of the U.S. demands her as a Citizen which they should certainly do as also punish all the persons (principals as well as abettors) in this infamous business which is becoming to common in this part of the world—before I had left Tennessee the Business had been mentioned to me by William Blount Esqr. and Jenkin Whitesides Esqr. Atty at Law who will give the names of those concerned which I forget, and many others spoke to me on the subject, which I promised to interfere in, but she was gone ere I arrived and I could do nothing as an individual to releive her, if your Excellency will but transmit me any power or authority however limitted or special I will exert myself to the utmost without fee or reward to procure her enlargment which can not be denied or refused, The poor unfortunate wretch is of colour and poor, of course she is freindless, and notwithstanding her being a free born American may by the infamous arts of the designing drag out a miserable life in slavery unless extricated through the interference of Government—
I must not omit mentioning to you Sir that at the Ouachita 300 miles or thereabouts from the Mouth of the Red River I saw the Chevalier Daunemour formerly consul General from france to the U.S. who resides there quite in Philosophic ease and retirement his Garden an eden in Miniature and his house a little Palace or rather The epitome of a Museum Gallery of Paintings &c, and laid out with the most exquisite taste, such a place breaking in upon the sight in the midst of the woods has an effect on the senses not easily described he behaved with a freindly politeness, and then did & has always been very particular in his enquiries about you Sir and desired me to present his Respects to you, The Chevr. lives temperate and is healthy heal vigorous and Robust tho 75. and talks of travelling in that country on foot—Longevity there is near the ouachita a man named Peirre Olivo who is upwards of an Hundred and goes out to Hunt with his Grandsons at this heal vigorous & Robust—There is also on the Homochito near Ellis Landing one McHoy an Highlander aged an 112. some say 140 but I could only trace it to 112. he has lived there between twenty & thirty years—There are numbers west of the Mississippi who are upwards of 80 Years, so that the country must be healthy, which I think it to be in a high degree
With the most unbounded Respect I have the Honour to subscribe myself Sir Your truly devoted Servant
John Devx DeLacy
You will Sir I hope Pardon my presumption on thus addressing you—
As the Courier for Savannah is going of from here instantly I will beg of you Sir to pardon any errors or inaccuracies there may be in the orthography or stile, the Hurry I have written and made up this letter in precluding the possibility of Revisal or correction—
